Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 1 of 12



                                                                          Page 1

                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF FLORIDA
                - - - - - - - - - - - - - - - - - - - - x
                IRA KLEIMAN, as the personal
                representative of the Estate of
                David Kleiman and W&K Info Defense
                Research, LLC,

                              Plaintiffs,
                                               CASE NO.:
                      -against-               9:18-CV-80176-BB/BR

                CRAIG WRIGHT,

                              Defendant.

                - - - - - - - - - - - - - - - - - - - - x


                            Zoom video conference deposition of
                       KEVIN MADURA, taken pursuant to notice,
                       was held remotely, commencing April 30,
                       2020, 9:00 a.m., before Leslie Fagin, a
                       Stenographic Court Reporter and Notary
                       Public in the State of New York.

                                            - - -



                               MAGNA LEGAL SERVICES
                        320 West 37th Street, 12th Floor
                           New York, New York 10018
                                 (866) 624-6221
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 2 of 12



                                                                       Page 188
           1                        K. Madura
           2           position that in his consulting
           3           capacity, to the extent it relates or
           4           would have intentionally informed his
           5           opinions as they relate to his expert
           6           testimony, expert testifying testimony,
           7           you are entitled to that, but you are
           8           not entitled to everything.
           9                  So the final offer I'm making is,
          10           and I can send you those cases or give
          11           you those case citations and you can
          12           have your people check those out, but
          13           what we can do, I don't want to -- I
          14           don't expect you to take my word for it
          15           and I won't take your word for it, but
          16           if you let me do what I think the right
          17           thing to do is, based on my experience
          18           on the case law that I have seen thus
          19           far, like I said, it's not exhaustive,
          20           where I will allow him to disclose
          21           information regarding his consulting
          22           services, to the extent that they could
          23           have any relationship to the reports,
          24           then I will do that.
          25                  And, you know, with no prejudice to
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 3 of 12



                                                                       Page 189
           1                        K. Madura
           2           your position, but if your position is
           3           going to be that I'm completely wrong
           4           and it's going to be a waiver, then I
           5           will still let him do it, if you will
           6           allow me to use a clawback, to clawback
           7           that testimony, to the extent that my
           8           reading of this case law is wrong and
           9           you are right and it's a whole waiver
          10           because I don't want to do a whole
          11           waiver, but I also don't want to be in a
          12           position where, you know, I think that
          13           if there is some information that you
          14           are entitled to, but under the threat of
          15           a complete waiver, I can't share that
          16           with you without some sort of a clawback
          17           or assurance from you.
          18                  Does that make sense?
          19                  MR. ROCHE:       I am willing -- to the
          20           extent you allow him to answer, I am
          21           willing to let you agree that if you
          22           later determine or the court later
          23           determines that that is the information
          24           he revealed was privileged, then I agree
          25           with your right to reserve.
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 4 of 12



                                                                       Page 190
           1                        K. Madura
           2                  Information he discloses, when you
           3           make an objection with respect to
           4           privilege, if you just preserve the
           5           objection and let him answer, I'm
           6           willing to let you preserve that right.
           7                  MS. MARKOE:        That's fine.        I will
           8           make the objection and say, essentially,
           9           based on my understanding of case law, I
          10           am preserving my objection in case I am
          11           wrong, but he can answer in case I'm
          12           right because it does relate and I will
          13           still instruct him not to answer because
          14           I think it really goes way out beyond
          15           the privilege.
          16                  MR. ROCHE:       Why don't we come up
          17           with some better shorthand.              If you are
          18           going to instruct him not to answer,
          19           objection, not answer.            If you are going
          20           to reserve a privilege, just objection,
          21           privilege, you may answer.
          22                  MS. MARKOE:        So here is what I can
          23           tell you, is that you asked two
          24           questions.       I believe one was about
          25           anything that he reviewed as a
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 5 of 12



                                                                       Page 191
           1                        K. Madura
           2           consultant as it related to Dave Kleiman
           3           being Satoshi Nakamoto or something to
           4           that general effect.
           5                  Can you ask that question again and
           6           I will do my objection reserving my
           7           right.
           8                  Does that make sense?            Because,
           9           like I said, I'm not trying to hinder
          10           your ability to get information I
          11           believe you are entitled to.
          12                  MR. ROCHE:       What are the questions
          13           that I asked that you think I should go
          14           back and ask based on your understanding
          15           of the case law?          I don't want to go
          16           through the entire outline again.
          17                  MS. MARKOE:        I think it's the one
          18           that related to Dave Kleiman being
          19           Satoshi Nakamoto and I think it can be
          20           -- the ones that relate to review
          21           materials referenced in Mr.
          22           Antonopoulos' report.
          23                  MR. ROCHE:       You instructed him not
          24           to answer questions related to Mr.
          25           Antonopoulos' report?
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 6 of 12



                                                                       Page 192
           1                        K. Madura
           2                  MS. MARKOE:        No, it was to the
           3           extent that it related to his consulting
           4           work, I can't remember exactly how you
           5           framed the question, to be honest, but
           6           it was something, I think, related to
           7           the DK and CW lists.
           8                  MR. ROCHE:       Questions I have asked
           9           about Dave Kleiman, I will go back and
          10           ask those.
          11                  With respect to questions related
          12           to Mr. Antonopoulos, I will go back and
          13           ask him those questions.
          14                  Do you stand on your objection for
          15           all the other questions I've asked him?
          16                  MS. MARKOE:        For the time being,
          17           since I don't recall all of them, I
          18           think my answer has to be yes.
          19                  I'm just trying to get to where I
          20           think his consulting work could have had
          21           some relationship or informed any of his
          22           opinions or work or conclusions related
          23           to his expert reports, that I think you
          24           are entitled to, so those topics, you
          25           can ask again with this understanding
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 7 of 12



                                                                       Page 193
           1                        K. Madura
           2           and I can have someone shoot you some of
           3           the cases.
           4                  I think one of them is called
           5           Monsanto and it's 214 FRD.              I just have
           6           a short cite for it right now, which is
           7           547, and I have not read the cases in
           8           their entirety.
           9                  There are two quotes.            One is, A
          10           court should order disclosure when there
          11           is an ambiguity as to whether the
          12           material informs the expert's opinion.
          13                  If the subject matter directly
          14           relates to the opinion in the expert
          15           report, there will be at least an
          16           ambiguity as to whether the materials
          17           inform the expert's opinion and
          18           consulting materials should be
          19           disclosed.
          20                  There is another case that says --
          21           hold on -- so that's some of the quick
          22           and dirty research we have done so far.
          23                  MR. ROCHE:       As I understand it --
          24                  MS. MARKOE:        I'm trying to see --
          25                  MR. ROCHE:       If there is an
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 8 of 12



                                                                       Page 194
           1                        K. Madura
           2           ambiguity, you will allow him to answer
           3           the question?
           4                  MS. MARKOE:        If there is an
           5           ambiguity as to whether as a consulting
           6           expert could have informed his opinions
           7           as a testifying expert, then, yes, but I
           8           think that it has to have a relationship
           9           to his expert testimony.
          10                  MR. ROCHE:       But if there is any
          11           ambiguity --
          12                  MS. MARKOE:        It can't be on a
          13           general side issue.
          14                  MR. ROCHE:       What does the case --
          15                  MS. MARKOE:        I agree, but I'm
          16           saying, I will tell you if I think there
          17           is legitimately any ambiguity, you and I
          18           can have a difference of opinion on
          19           that, but I'm going to be as -- I'm
          20           going to give it my best legitimate
          21           effort as to whether or not I
          22           legitimately think there is an ambiguity
          23           and give you that information under the
          24           conditions that we have discussed.
          25                  MR. ROCHE:       Ready?
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 9 of 12



                                                                       Page 195
           1                         K. Madura
           2                  MS. MARKOE:        Yes.
           3           Q.     Mr. Madura, have you reviewed
           4    documents in this litigation that were not
           5    cited in your expert reports?
           6           A.     Yes.
           7                  MS. MARKOE:        Objection, privileged.
           8                  MR. ROCHE:       Are you instructing him
           9           not to answer?
          10                  MS. MARKOE:        No, I will instruct
          11           him not to answer when I instruct him
          12           not to answer.
          13                  MR. ROCHE:       Objection -- this is
          14           the reason we don't do this.
          15           Q.     Do you have a record of all the
          16    documents you reviewed in this litigation?
          17                  MS. MARKOE:        Objection.
          18                  I'm going to instruct him not to
          19           answer that one.
          20           Q.     How would you collect all the
          21    documents that you reviewed in this
          22    litigation?
          23                  MS. MARKOE:        Objection.
          24                  You can answer in terms of the how.
          25           A.     I would need to look at my email
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 10 of 12



                                                                        Page 197
           1                          K. Madura
           2                   MR. ROCHE:       It's not an agreement,
           3            just to be clear for the record, I am
           4            not agreeing to -- you are saying with
           5            respect to redacting later.
           6                   MS. MARKOE:        With respect to the
           7            clawback later?
           8                   MR. ROCHE:       Understood.
           9                   MS. MARKOE:        I'm letting him
          10            answer.       This is a line I am iffy on, so
          11            I want the clawback agreement and that's
          12            it.
          13                   MR. ROCHE:       Understood.
          14            A.     Yes.
          15            Q.     Approximately how many documents
          16    have you reviewed in Relativity in connection
          17    with your litigation -- in connection with
          18    your role as a consultant in this litigation?
          19                   MS. MARKOE:        Objection.
          20                   I'm going to instruct him not to
          21            answer, to the extent any of those
          22            documents might have helped inform any
          23            of his opinions rendered as a testifying
          24            expert.
          25                   MR. ROCHE:       I will move on to my
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 11 of 12



                                                                        Page 202
           1                        K. Madura
           2            Mr. Madura may or may not have reviewed
           3            on Relativity does not have any
           4            relationship to this -- to whether or
           5            not -- let me restart.            I apologize.
           6            I'm going to object to that because
           7            every single document that Mr. Madura
           8            may or may not have reviewed on
           9            Relativity does not pertain to his
          10            testimony as a testifying expert or his
          11            opinions as a testifying expert.
          12                   If there is anything that he
          13            reviewed that could have informed or
          14            did, in fact, inform his opinions, then
          15            we can discuss that issue more
          16            specifically, but your request for all
          17            documents that Mr. Madura has reviewed
          18            on Relativity for any purpose whatsoever
          19            is something that we will be objecting
          20            to and we will not produce to you and we
          21            will not provide that information.
          22            Q.     Have you reviewed any evidence
          23    relating to Dave -- strike that.
          24                   Have you reviewed any evidence
          25    related to Dave Kleiman's electronic devices?
Case 9:18-cv-80176-BB Document 573-8 Entered on FLSD Docket 06/10/2020 Page 12 of 12



                                                                        Page 204
           1                        K. Madura
           2            analysis of Dave Kleiman's electronic
           3            device is outside the scope of the
           4            report and outside the scope of his
           5            opinions and to that extent, I would
           6            instruct him not to answer.
           7            Q.     Have you seen evidence that relates
           8    to any private keys belonging to Dave Kleiman
           9    in this litigation?
          10                   MS. MARKOE:       Objection, outside the
          11            scope.
          12                   MR. ROCHE:       To the extent that Dave
          13            Kleiman mined early Bitcoin, it would be
          14            relevant to his capacity to be Satoshi
          15            Nakamoto and Mr. Madura testifies to the
          16            likelihood that Mr. Kleiman was involved
          17            in the development of the White paper,
          18            so to the extent Mr. Kleiman possessed
          19            or there is evidence to suggest that Mr.
          20            Kleiman possessed early Bitcoin, then it
          21            would be relevant.
          22                   MS. MARKOE:       I actually wholly
          23            disagree with that concept.              I think
          24            there were lots of -- not lots, there
          25            were some people who mined early
